Name: Commission Regulation (EC) No 315/2003 of 19 February 2003 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential
 Type: Regulation
 Subject Matter: production;  agricultural policy;  agricultural structures and production;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0315Commission Regulation (EC) No 315/2003 of 19 February 2003 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential Official Journal L 046 , 20/02/2003 P. 0009 - 0014Commission Regulation (EC) No 315/2003of 19 February 2003amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potentialTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 10 and 15 thereof,Whereas:(1) In order to enable Member States to continue paying aid up to the end of a financial year, it is necessary to amend the rules on expenditure for the period from 1 July to 15 October, which are laid down by Commission Regulation (EC) No 1227/2000(3), as last amended by Regulation (EC) No 2191/2002(4).(2) In particular, account should be taken of the concept of the validation of expenditure, as defined in Article 79 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(5).(3) The provisions on implementing the mechanism for making financial allocations during the financial year should therefore be adapted.(4) The fixed format for the data and information which Member States must send to the Commission should also be adapted.(5) Account should also be taken of the particular constraints connected with the rate of implementation of the restructuring and conversion plans, and application of the rules on areas should be adapted accordingly.(6) Regulation (EC) No 1227/2000 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1227/2000 is hereby amended as follows:1. the first subparagraph of Article 15(2) is replaced by the following:"2. As an exception to paragraph 1, the Member States may provide for support for a given measure to be advanced to producers before that measure has been implemented, provided that implementation has begun and the beneficiary has lodged a security equal to 120 % of the support. For the purposes of Regulation (EEC) No 2220/85, the obligation shall be to implement the measure concerned by the end of the second wine year following payment of the advance.";2. the first subparagraph of Article 15a(2) is replaced by the following:"2. As an exception to paragraph 1, the Member States may provide for support for all the measures covered by the support application to be advanced to producers before those measures have been implemented, provided that implementation has begun and the beneficiary has lodged a security equal to 120 % of the support. For the purposes of Regulation (EEC) No 2220/85, the obligation shall be to implement all the measures by the end of the second wine year following payment of the advance.";3. Article 16(1) is replaced by the following:"1. The Member States shall forward to the Commission, not later than 30 June of each year in respect of the restructuring and conversion system:(a) a statement of expenditure actually incurred in the current financial year, as well as the total area involved;(b) a statement of expenditure validated in the current financial year, as well as the total area involved;(c) any requests for the subsequent financing of expenditure in the current financial year in excess of the financial allocations made pursuant to Article 14(1) of Regulation (EC) No 1493/1999, and the total area concerned in each case;(d) amended expenditure forecasts, and the total areas concerned, for subsequent financial years until the end of the period provided for implementing the restructuring and conversion plans, in accordance with the allocation for each Member State.";4. Article 17 is replaced by the following:"Article 171. For each Member State, expenditure actually incurred and declared for any given financial year shall be financed within the limits of the amounts notified to the Commission under Article 16(1)(a), provided that those amounts do not exceed in total the financial amount allocated to the Member State pursuant to Article 14(1) of Regulation (EC) No 1493/1999.2. The Member States make the statement referred to in Article 16(1)(b) only if the amount which they have declared in accordance with Article 16(1)(a) is at least equal to 75 % of the amount allocated under Article 14(1) of Regulation (EC) No 1493/1999.3. Requests made by Member States in accordance with Article 16(1)(c) shall be accepted on a pro rata basis, using the amounts available after deducting, for all Member States, the total of the amounts notified in accordance with Article 16(1)(a) and the amounts declared in accordance with Article 16(1)(b) from the total amount allocated to the Member States pursuant to Article 14 of Regulation (EC) No 1493/1999. The Commission shall notify the Member States as soon as possible after 30 June of the extent to which the requests may be accepted.4. Notwithstanding paragraphs 1 and 2, where the total area notified in accordance with Article 16(1)(a) is less than the number of hectares indicated in the allocation for the financial year made to the Member State pursuant to Article 14(1) of Regulation (EC) No 1493/1999, then expenditure declared for the financial year in question shall be financed only up to a limit equal to the total area notified multiplied by the average amount of aid per hectare; this figure is calculated as a ratio between the amount allocated to the Member State pursuant to Article 14(1) of Regulation (EC) No 1493/1999 and the anticipated number of hectares.This amount cannot in any event be greater than the expenditure declared in accordance with Article 16(1)(a).For the purposes of implementing this paragraph, a tolerance of 5 % shall be applied to the total area notified as compared with that appearing in the allocation for the financial year.5. Where expenditure actually incurred by a Member State in a given financial year is less than 75 % of the amounts referred to in paragraph 1, the expenditure to be recognised for the following financial year, and the corresponding area, shall be reduced by a third of the difference between this threshold and the actual expenditure incurred during the financial year in question.6. This reduction shall not be taken into account for the expenditure to be recognised for the financial year following that in which the reduction was made.7. Amounts repaid by producers pursuant to Articles 15 or 15a shall be deducted from the expenditure to be financed.8. References to a given financial year shall refer to payments actually made by Member States between 16 October and the following 15 October."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 334, 11.12.2002, p. 16.(5) OJ L 248, 16.9.2002, p. 1.ANNEX>PIC FILE= "L_2003046EN.001102.TIF">>PIC FILE= "L_2003046EN.001201.TIF">>PIC FILE= "L_2003046EN.001301.TIF">>PIC FILE= "L_2003046EN.001401.TIF">